Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 3/30/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 1, 10 and 17, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of upon actuating the drive mechanism, the drive mechanism causes the latching assembly to engage the latching portion of the door to secure the door to the housing, as recited in claim 1; a tube cap movably coupled to the drive mechanism, the tube cap having a first engaging surface and a second engaging surface; a slotted latch housing adapted to be coupled to the drug delivery device, the slotted latch housing having a first end, a second end, and a slot extending between the first end and the second end; and a latch member slidably coupled to the slotted latch housing and being movable along a length of the slot, the latch member having a facing surface and a protrusion extending outwardly from the facing surface to engage a latching portion of a drug delivery device door; wherein the first engaging surface of the tube cap engages the facing surface of the latch member such that movement of the tube cap causes the latch member to move along the length of the slot, as recited in claim 10; or the feature of the drive mechanism causes the latching assembly to engage the latching portion of the door to secure the door to the housing, as recited in claim 17, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2014/0114258 to Day, which discloses a drug delivery device (drug delivery device 10) comprising: a housing defining a shell and an inner volume (main body 14 has a shell and an inner volume, see Figs. 1-3); a cassette (cartridge 90/100) adapted to be removably disposed within the inner volume of the housing (see Fig. 3 and Fig. 6 and paragraph 54), the cassette (cartridge 90/100) further adapted to contain a drug to be administered to a user (first cartridge 90 containing a first medicament 92 and a second cartridge 100 containing a second medicament 102; paragraph 65); a door coupled to the housing to at least partially enclose the inner volume of the housing (door of retainers 50 and 52), the door having a first end defining a latching portion (latches 600/602); a drive mechanism (motor 626/629) at least partially disposed within the housing (see Fig. 5), the drive mechanism adapted to exert a force to urge the drug out the cassette 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783